Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Response to Amendments 
Applicant’s amendment filed on July 27, 2022 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1, 3, 7, 9, 11, 16 and 19-20 has been acknowledged and entered.  
In view of the amendment to claim(s) 1 and 7, the objection to claim(s) 1 and 7 is withdrawn.
In view of the amendment to claim(s) 1, 3, 7, 9, 11, 16 and 19-20, the rejections of claims 1-12 and 16-20 under 35 U.S.C. § 102 and 35 U.S.C. § 103 are withdrawn.
In light of the amended claims, new grounds for rejection under 35 U.S.C. § 112 and 35 U.S.C. § 103 are provided in the response below. 

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103, see pages 9-11 of the Response to Non-Final Office Action dated April 22, 2022, which was received on July 27, 2022 (hereinafter Response and Office Action, respectively), have been fully considered.
Prior to entry of this amendment, claims 1, 4, and 6 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by van der Made (U.S. Pat. App. Pub. No. 2017/0229117, hereinafter van der Made). Claims 9-18 and 20 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ma (U.S. Pat. App. Pub. No. 2015/0066498, hereinafter Ma). Claims 2-3 stand rejected under 35 U.S.C. § 103 as being unpatentable over van der Made in view of van der Made (U.S. Pat. App. Pub. No. 2014/0236051, hereinafter van der Made 2). Claim 5 stands rejected 35 U.S.C. § 103 as being unpatentable over van der Made in view of Wood (U.S. Pat. App. Pub. No. 2018/0276537, hereinafter Wood). Claims 7-8 were rejected under 35 U.S.C. § 103 as being unpatentable over van der Made in view of Ma. Claim 19 was rejected 35 U.S.C. § 103 as being unpatentable over Ma in view of Roberts (U.S. Pat. App. Pub. No. 2018/0039768, hereinafter Roberts).
With respect to the rejection(s) of claim(s) 1, 4, 6, 9-18, and 20 under 35 U.S.C. § 102(a)(1) as being anticipated by van der Made and Ma, applicant argues that “a primafacie case of anticipation has not been established in the instant case.” Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant presents elements found in claims 1, 4, 6, 9-12, 16-18, and 20 after amendment, which are entered in this response and argued to not be present in the cited references. However, the argument presented by the applicant is that “a primafacie case of anticipation” for original claims was not established in the Office Action, prior to amendment. Applicant provides no discussion or explanation of which limitations applicant believes distinguish the original claims from the cited reference. Further, claims 13-15 do not include any of the above cited limitations, and have not been amended to include any of said limitations. As such, Applicant has not presented a cognizable argument traversing the previously presented anticipation rejections of claims 1, 4, 6, 9-18, and 20. Therefore, the rejections of the original claims 1, 4, 6, 9-18, and 20 under 35 U.S.C. § 102(a)(1) are maintained.
With respect to the rejection(s) of claim(s) 1, 4, and 6 under 35 U.S.C. § 102(a)(1) as being anticipated by van der Made, applicant argues that van der Made fails to teach or suggest “an initial firmware… [or] the capability of updating synaptic weights.” Applicants arguments in light of the amended claims are persuasive. As such, the rejection of claims 1, 4, and 6 under 35 U.S.C. § 102(a)(1) is withdrawn.
With respect to the rejection(s) of claim(s) 9-18, and 20 under 35 U.S.C. § 102(a)(1) as being anticipated by Ma, applicant argues that Ma fails to teach or suggest “the use of various modes, including at least a lower-frequency mode that is used to conserve power.” However, these arguments are not persuasive.
In response to applicant's argument that the references fail to show certain features of claims 9-18, and 20, it is noted that the features upon which applicant relies (i.e., “the use of various modes, including at least a lower-frequency mode that is used to conserve power”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes that similar limitations exist within some of the above listed claims and said limitations have been appropriately mapped to the references cited below. As such, the rejection of claims 9-18, and 20 under 35 U.S.C. § 102(a)(1) is maintained in light of said arguments. Applicant is invited to amend the claims, during normal prosecution and in light of specification support, such that the claims recite the desired limitations and due consideration of the amended claims can be provided.
Further with respect to the rejection(s) of claim(s) 9-18, and 20 under 35 U.S.C. § 102(a)(1) as being anticipated by Ma, applicant argues that Ma fails to teach or suggest “an initial firmware… [or] the capability of updating synaptic weights.”  Applicants arguments in light of amended claims 9-12, 16-18, and 20 are persuasive. As such, the rejection of claims 9-12, 16-18, and 20 under 35 U.S.C. § 102(a)(1) is withdrawn.
In response to applicant's argument that the references fail to show certain features of claims 13-15, it is noted that the features upon which applicant relies (i.e., “an initial firmware… [or] the capability of updating synaptic weights” and “the use of various modes, including at least a lower-frequency mode that is used to conserve power”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, the rejection of claims 13-15 under 35 U.S.C. § 102(a)(1) is maintained. Applicant is invited to amend the claims, during normal prosecution and in light of specification support, such that the claims recite the desired limitations and due consideration of the amended claims can be provided.
With respect to the rejection(s) of claim(s) 2-3, 5, 7-8, and 19 under 35 U.S.C. §103 in light of combinations of van der Made, van der Made 2, Wood, Ma, and Roberts, applicant asserts that “the Office Action relies on impermissible hindsight bias to combine the cited art, without explaining how the claimed invention would come to fruition.” Further, Applicant argues that “undue experimentation would be required given the requisite skill in the art.” These arguments are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The limitations of claims 2-3, 5, 7-8, and 19 are mapped to respective teachings of the above cited references.  Further, explanations of how said teachings are combined and motivations for said combinations are provided in the Office Action. In the Response, Applicant does not disclose or indicate what teachings, if any, the applicant believes are gleaned only from the applicant’s disclosure and the office is not aware of said teachings independently. Further, applicant’s finding that the Office failed to explain “how the claimed invention would come to fruition,” are without merit, as such an explanation is not part of the obviousness determination analysis. Therefore, applicant’s arguments of improper hindsight are not persuasive. 
In response to applicant’s arguments that undue experimentation would be required, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Though applicant asserts that undue experimentation would be required, applicant doesn’t specify which claim limitation from any of claims 2-3, 5, 7-8, and 19 in light of which combination of references or teachings therefrom is believed to require undue experimentation to result in the claimed invention. Therefore, applicant’s arguments of undue experimentation are not persuasive.
However, in light of the amendments to claims 1 and 19, the rejections of claims 2-3, 5, 7-8, and 19 under 35 U.S.C. §103 are withdrawn.
However, upon further consideration, new ground(s) of rejection under 35 U.S.C. §103 are made in light of combinations of van der Made, van der Made 2, Wood, Ma, and Roberts, and newly cited references Krishnamurthy (U.S. Pat. App. Pub. No. 2019/0042910, hereinafter Krishnamurthy) and Berthelsen (U.S. Pat. App. Pub. No. 2018/0276537, hereinafter Berthelsen).
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.	

Claim Objections
Claim 16 is objected to because of the following informalities:  
The phrases “lower-frequency mode” and “higher-frequency mode” in claim 16 contains the relative terms “lower” and “higher” which renders the claim indefinite. The terms “lower” and “higher” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11, 16, and 19-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9, and mutatis mutandis claims 11, 16, and 19-20, recite “wherein the PDM decimation module operates in the lower-frequency mode…” However, the PDM decimation module is not disclosed in the specification or the claims as filed as operating in a “lower frequency mode,” or, in fact, any mode. The specification discloses the “PDM microphone operates in a lower frequency mode.” (Instant Application, ¶ [0070]). However, the PDM microphone does not appear to be equivalent to the PDM decimation module. Further, the specification discloses “The PDM decimation module can be configured to operate in accordance with the lower-frequency mode.” Id. However, the phrase “operate in accordance with” is not equivalent to “operate in.” As such, “wherein the PDM decimation module operates in the lower-frequency mode…” as recited in claims 9, 11, 16, and 19-20 lacks specification support and, therefore, claims 9, 11, 16, and 19-20 are rejected.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 16-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
The phrase “lower-frequency mode,” in each of claims 9, 11, and 19-20, contains the relative term “lower” which renders the claim indefinite. The term “lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The limitation “and powering on and operating the neural network… without adding a user-noticeable load on a device,” in claim 9, is unclear. The specification as filed fails to provide a definition for the phrase “user-noticeable load,” or further explanation such that one skilled in the art would understand the limits of noticeability by the user. Without further definition or explanation, the broadest reasonable interpretation of the phrase “user-noticeable load” is a load which the user could notice by any available means, which is any load. However, the method as performed on the device of claim 9 includes “powering on and operating the neural network,” which will necessarily create a load of some kind on the device which performs said method. As such, claim 9 apparently calls for the creation of a load without the creation of a load, which is unclear. 
The limitation “wherein the primary neural network confirms the one or more signals includes a keyword or a portion of the keyword, without adding a user-noticeable load on a device,” in claim 11, is unclear. The specification as filed fails to provide a definition for the phrase “user-noticeable load,” or further explanation such that one skilled in the art would understand the limits of noticeability by the user. Without further definition or explanation, the broadest reasonable interpretation of the phrase “user-noticeable load” is a load which the user could notice by any available means, which is any load. However, the method as performed on the device of claim 11 “confirms [that] the one or more signals includes a keyword or a portion of the keyword,” which will necessarily create a load of some kind on the device which performs said operations. As such, claim 11 apparently calls for the creation of a load without the creation of a load, which is unclear. 
Claims 10, 12, and 17-18 are rejected under 35 U.S.C. § 112 in light of their dependence from a rejected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ma.

Regarding claim 13, Ma discloses A method of intervallically operating a neural network of a sensor-processing system, comprising: (“analog-to-information (A2I) operation of a sound recognition system 400 that operates on sparse information 424 extracted directly from an analog input signal,” where the recognition logic “may implement one or more types of known pattern recognition techniques, such as a Neural Network,”; Ma, ¶¶ [0046], [0053]) operating a pulse-density modulation (“PDM”) microphone, a PDM decimation module, a time domain-processing module, and a frequency domain-processing module, (The A2I system may use a digital microphone where “its output may be a digital pulse density modulated (PDM) stream that has to be filtered to get the final decimated digital output” thus, operating a pulse-density modulation (“PDM”) microphone and a PDM decimation module. Further, “the sparse A2I sound parameter features... [can include] determining a difference in ZC rate between adjacent sound frames (time-domain)... [and] determining ZC rate difference by using different sampling clock frequencies (frequency-domain), for example”; Ma, ¶¶ [0115], [0121]) wherein operating the time domain-processing module and the frequency domain-processing module includes identifying one or more signals of an audio sample in a time domain or a frequency domain if the one or more signals are present (Discloses using the ZC rate difference of “the sparse A2I sound parameter features...from the entire analog signal {one or more signals of an audio sample} or from various filtered bands of the analog signal” where “ZC rate difference may be used individually or be combined {...in a frequency domain or in a time domain} for pattern recognition {...identifying one or more signals of an audio sample...if the one or more signals are present}”; Ma, ¶¶ [0121]); and powering on and operating the neural network every frame of a first pre-determined frequency during the processing of the audio sample (The system further includes “each time the feature extraction circuitry is triggered, an initial truncated portion of the sound parameter information is compared 1612 to a truncated sound parameter database stored locally with the sound recognition sensor to detect when there is a likelihood that the expected sound is being received in the analog signal.” where “When a likely match between the truncated portion of the sound parameter information and the truncated signature database exceeds a threshold value 1614 {...every frame of a first predetermined frequency}, then an event trigger (e-trigger) signal may be asserted 1618 to awaken {and powering on...} and trigger {...and operating} digital classification logic {the neural network}.”; Ma, ¶¶ [0122]-[0123]) to determine if the one or more signals are present and if the one or more signals includes a keyword (“The extracted A2I sparse sound parameter information is processed 1620 using the digital classification portion to identify expected sounds or speech contained in the analog signal after the trigger signal is generated,” where “when a classification score exceeds a threshold value 1622, then the spoken word or phrase is accepted 1626.”; Ma, ¶¶ [0123]).

Regarding claim 14, the rejection of claim 13 is incorporated. Ma further discloses further comprising: operating the neural network at a second pre-determined frequency if the one or more signals includes a keyword to facilitate capture of any subsequent keywords, (“If the A2I logic detects a pattern that might be an expected command word or phrase, it may then assert an event trigger to awaken a next stage of logic that is equipped to perform full sound or speech recognition using a long sequence of the A2I sound features.”; Ma, ¶¶ [0106]) wherein the second pre-determined frequency is greater than the first pre-determined frequency (“For frames as large as 20 ms, the sound features may be digitized at a rate as slow as 50 Hz, much lower than the input signal Nyquist rate (typically 40 KHz for 20 KHz sound bandwidth)”; Ma, ¶¶ [0046]).

Regarding claim 15, the rejection of claim 13 is incorporated. Ma further discloses further comprising: pulling the audio sample from a sample holding tank to either (“AFE 520 may buffer an initial truncated set of several frames of sound features in buffer 523”; Ma, ¶¶ [0060]): confirm the one or more signals includes a keyword; or process the audio sample via an alternative method (The system can pull “several frames of sound features in buffer 523 and do a pre-screen by itself using feature pre-screen”; Ma, ¶¶ [0060]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6 is/are rejected under 35 U.S.C. § 103 as being unpatentable over van der Made 2 in view of Krishnamurthy (U.S. Pat. App. Pub. No. 2019/0042910, hereinafter Krishnamurthy).

Regarding claim 1, van der Made 2 discloses A sensor-processing system, comprising (The system and methods disclosed with reference to the “autonomous learning neural network and output labeling system”; van der Made 2, ¶¶ [0024]): a sensor (The system uses “a sensor or a detector... to sense or detect… unknown pattern stream 102”; van der Made 2, ¶¶ [0024]); one or more sample pre-processing modules configured to process raw sensor data for use in the sensor-processing system (“The data of the unknown pattern streams are converted into spikes {...configured to process raw sensor data...} by a plurality of sensory neurons {one or more sample pre-processing modules…} and are fed into the autonomous learning neural network 104 {...for use in the sensor-processing system}.”; van der Made 2, ¶¶ [0024]); one or more sample-processing modules coupled with a feature store and the one or more sample pre-processing modules, (“The events associated with the hierarchical spiking neural network 206…” which includes the first spiking neural network {one or more sample processing modules} “are stored in an event memory 208 {...coupled with a feature store...}” and, as shown in FIG. 3, the sensory neurons {the one or more sample pre-processing modules} are coupled with the first spiking neural network {one or more sample processing modules}; van der Made 2, ¶¶ [0026], FIG. 3) wherein the one or more sample-processing modules are configured to process pre-processed sensor data including extracting features from the pre-processed sensor data (“The first spiking neural network {wherein the one or more sample-processing modules...} receives the external input data stream 308 from the sensor array 202 through the network of sensory neurons 204. The sensory neurons 204 convert the character or data or values into spikes representing the corresponding value. The first spiking neural network 302 extracts the feature {...configured to process pre-processed sensor data including extracting features} from the input data stream 308 {...from the pre-processed sensor data}”; van der Made 2, ¶¶ [0028]); one or more neuromorphic Integrated Circuits (“ICs”), (“In an embodiment, all processes are performed in parallel in a digital hardware” where digital hardware includes hardware which mimics the biological equivalent including “a synapse circuit... [performing as] a biological synapse,” a “dendrite circuit... [performing as] biological dendrites,” an “axon circuit is also performing a function known to occur in biological neurons.” Thus, digital hardware is the one or more neuromorphic Integrated Circuits (“ICs”).; van der Made 2, ¶¶ [0042]) each neuromorphic IC comprising: at least one neural network configured to arrive at actionable decisions of the neural network from the features extracted from the pre-processed sensor data (the second spiking neural network 34, as implemented through “digital hardware” {each neuromorphic IC comprising...} where the “second spiking neural network 304 {at least one neural network...} identifies the output (i.e. the extracted features) from the first spiking neural network 302 {...from the features extracted from the pre-processed sensor data} and labels the extracted features {...configured to arrive at actionable decisions of the neural network...}.”; van der Made 2, ¶¶ [0042], [0028]); and...comprising synaptic weights that may be updated (further discloses “modification of the ‘weight’ value stored in the synapse {...comprising synaptic weights that may be updated} by the STDP circuit”; van der Made 2, ¶¶ [0042]); and a microcontroller including at least one central-processing unit (“CPU”) along with memory including instructions for operating the sensor-processing system. (“The labeled data is then transferred to the control and processing unit 306 of a computer system. {and a microcontroller including at least one central-processing unit (“CPU”)...}” where “The event memory is eternally accessible by a computing device such as a CPU or a microcontroller and an associated computer program {...along with memory including instructions for operating the sensor-processing system.}.”; van der Made 2, ¶¶ [0028], [0026]). However, van der Made fails to expressly recite an initial firmware comprising synaptic weights that may be updated.
Krishnamurthy teaches systems and methods related to “spike timing dependent plasticity (STDP) in neuromorphic hardware.” (Krishnamurthy; ¶ [0001]). Regarding claim 1, Krishnamurthy teaches an initial firmware comprising synaptic weights that may be updated (“the neural-core 805 may include a memory block (e.g., static random access memory (SRAM)) holding synaptic weights 820 {...comprising synaptic weights...} …and weight update logic {...that may be updated}” where “various components of the neural-core 805…are implemented in hardware… [which] may be augmented, configured, or otherwise directed by software (e.g., firmware) to implement any of these components {and an initial firmware...}.”; Krishnamurthy, ¶¶ [0047]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network automated pattern recognition of van der Made 2 to incorporate the teachings of Krishnamurthy to include an initial firmware comprising synaptic weights that may be updated. “Spike timing dependent plasticity (STDP) updates synaptic weights… based on when, in relation to neuron activation (e.g., an outbound spike) an incoming spike is received” where “the corresponding synapse weight is modified to cause a future spike at the synapse to be less likely to cause a subsequent outbound spike” which can “dampen noise… while reinforcing pattern participants,” as recognized by Krishnamurthy. (Krishnamurthy, ¶ [0003]).

Regarding claim 2, the rejection of claim 1 is incorporated. van der Made 2 and Krishnamurthy disclose all of the elements of the current invention as stated above. van der Made 2 further discloses further comprising a sample holding tank configured to at least temporarily store pre-processed sensor data (“The sensory neurons convert the sensory data or the external data stream into temporally and spatially distributed spikes.” where the data “may be received in the form of binary spikes... in the form of a recording”; van der Made 2, ¶¶ [0028], [0047]) for subsequent or repeated use in the sensor-processing system (“the sensor 202 may be connected directly to the first spiking neural network 302, wherein the sensor array 202 provides a stream of temporal and spatially distributed spikes, comprising of defined but unlabeled pattern.

Regarding claim 3, the rejection of claim 1 is incorporated. van der Made 2 and Krishnamurthy disclose all of the elements of the current invention as stated above. van der Made 2 further discloses further comprising a feature store configured to at least temporarily store the features extracted from the pre-processed sensor data for the one or more neuromorphic ICs (“The first spiking neural network 302 extracts the feature from the input data stream 308 and sends the extracted features to the second spiking neural network 304.”; van der Made 2, ¶¶ [0028]).

Regarding claim 4, the rejection of claim 1 is incorporated. van der Made 2 and Krishnamurthy disclose all of the elements of the current invention as stated above. van der Made 2 further discloses wherein the sensor-processing system includes a single neuromorphic IC including a single neural network configured as a classifier (“the first spiking neural network” as performed in “digital hardware” {wherein the sensor-processing system includes a single neuromorphic IC…} where the “first spiking neural network {...including a single neural network...} autonomously learns to recognize patterns in the input streams {... configured as a classifier}”; van der Made 2, ¶¶ [0042], [0022]).

Regarding claim 6, the rejection of claim 1 is incorporated. van der Made 2 and Krishnamurthy disclose all of the elements of the current invention as stated above. van der Made 2 further discloses wherein the sensor is an analog or digital microphone, an accelerometer, a gyroscope, a magnetometer, a tilt sensor, a temperature sensor, a humidity sensor, a barometer, a proximity sensor, a light sensor, an infrared sensor, a color sensor, a pressure sensor, a touch sensor, a flow sensor, a level sensor, an ultrasonic sensor, a smoke sensor, a gas sensor, an alcohol sensor, or a combination thereof (“The sensor array 202 provides a defined, but unlabeled input pattern stream that is fed to the first spiking neural network 302 of the system 300. Examples of sensors include and are not limited to analog or digital sensors, such as vision sensors, digital microphones, tactile pressure sensors, chemical sensors and other types of sensors or data sources.”; van der Made 2, ¶¶ [0030]).

Claim 5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over van der Made 2 and Krishnamurthy as applied to claim 1, and in further view of van der Made and Wood.

Regarding claim 5, the rejection of claim 1 is incorporated. van der Made disclose all of the elements of the current invention as stated above. van der Made further discloses wherein the sensor-processing system includes at least a first neuromorphic IC including a relatively larger, primary neural network and… a relatively smaller, secondary neural network (“The neuromorphic chip 202 further comprises… a first spiking neural network 210 {secondary neural network} and a second spiking neural network 212 {primary neural network}.” where “a first spiking neural network and a second spiking neural [are] network arranged in a hierarchical manner,” with the first spiking neural network being configured to “detect patterns... that are representative of a meaningful voice activity” {a relatively smaller, secondary neural network} and the second spiking neural network being configured to “detect voice patterns... indicative of specific commands” {a relatively larger, primary neural network}; van der Made, ¶¶ [0026]); and wherein the primary neural network is configured to power on and operate on the features extracted from the pre-processed sensor data (“When the second spiking neural network 212 is in active state, it performs a cognitive and learning function aiming to detect voice patterns, in the voice activity, indicative of specific commands.”; van der Made, ¶¶ [0028]) after the secondary neural network arrives at an actionable decision on the features extracted from the pre-processed sensor data (“When the first spiking neural network 210 {the secondary neural network} detects a voice activity, it activates the second spiking neural network 212 {the primary neural network} through a digital interface 216.”; van der Made, ¶¶ [0028]), thereby lowering power consumption of the sensor-processing multi-chip (Moving from low energy to higher energy only when “meaningful voice activity” is present lowers power consumption.; van der Made, ¶¶ [0026], [0028]). However, van der Made fails to expressly recite a second neuromorphic IC.
Wood teaches neural architectures and systems which can be applied to speech recognition tasks. (Wood, ¶ [0005]-[0006]). Regarding claim 5, Wood teaches a second neuromorphic IC including a relatively smaller, secondary neural network (“The method comprises providing multiple neuromorphic circuit elements and performing a convolution with the circuit elements.”; Wood, ¶¶ [0017]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neuromorphic voice activation devices of van der Made to incorporate the teachings of Wood to include a second neuromorphic IC.  By analysis of sound signals at the sensor level using the method described in Wood, “speech recognition using computers can potentially be accelerated by orders of magnitude,” thus improving overall speech recognition throughput and efficiency. (Wood, ¶ [0005], [0008]).

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over van der Made 2 and Krishnamurthy as applied to claim 1, and in further view of Ma and Berthelsen.

Regarding claim 7, the rejection of claim 1 is incorporated. van der Made 2 and Krishnamurthy disclose all of the elements of the current invention as stated above. However, van der Made 2 and Krishnamurthy fail to expressly recite wherein the sensor is a pulse-density modulation (“PDM”) microphone, and the one or more sample pre-processing modules include a PDM decimation module configured to decimate audio samples from the PDM microphone to a baseband audio sampling rate for use in the sensor-processing system; and wherein the one or more sample-processing modules include a time domain-processing module and a frequency domain-processing module configured to extract features from decimated audio samples.
Ma teaches “active sensor circuits that operate on low power and at a low duty cycle.” (Ma, ¶ [0001]). Regarding claim 7, Ma teaches wherein the sensor is a pulse-density modulation (“PDM”) microphone, and the one or more sample pre-processing modules include a PDM decimation module (The A2I system may use a digital microphone where “its output may be a digital pulse density modulated (PDM) stream that has to be filtered to get the final decimated digital output” thus, operating a pulse-density modulation (“PDM”) microphone and a PDM decimation module.; Ma, ¶¶ [0115])… and wherein the one or more sample-processing modules include a time domain-processing module and a frequency domain-processing module configured to extract features from decimated audio samples (Further, “the sparse A2I sound parameter features... [can include] determining a difference in ZC rate between adjacent sound frames (time-domain)... [and] determining ZC rate difference by using different sampling clock frequencies (frequency-domain), for example”; Ma, ¶¶ [0115], [0121]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neuromorphic voice activation devices of van der Made, as modified by the synaptic weight update systems for neuromorphic ICs of Krishnamurthy, to incorporate the teachings of Ma to include wherein the sensor is a pulse-density modulation (“PDM”) microphone, and the one or more sample pre-processing modules include a PDM decimation module… and wherein the one or more sample-processing modules include a time domain-processing module and a frequency domain-processing module configured to extract features from decimated audio samples. The ultra-low power consumption of the A2I speech recognition system described in Ma allows for continuous operation “so that the possibility of missing a targeted event is reduced,” as recognized by Ma. (Ma, ¶ [0047]). However, van der Made 2, Krishnamurthy, and Ma fail to expressly recite a PDM decimation module configured to decimate audio samples from the PDM microphone to a baseband audio sampling rate for use in the sensor-processing system.
Berthelsen discloses systems and methods for acoustic activity detection (AAD) and voice activity detection (VAD). (Berthelsen, ¶ [0002]). Regarding claim 7, Berthelsen teaches a PDM decimation module configured to decimate audio samples from the PDM microphone to a baseband audio sampling rate for use in the sensor-processing system (“The converter 106 converts the PDM signals into pulse code modulation (PCM) signals, where the PCM signal is a multi-bit signal filtered to eliminate aliasing noise and decimated to an appropriate sampling frequency to maintain the bandwidth of interest, e.g. a speech signal at 16 kHz {...to a baseband audio sampling rate} and 16 bits with a bandwidth of 8 kHz in accordance with the Nyquist theorem” for use in a Voice Activity Detection (VAD) system {for use in the sensor processing system}; Berthelsen, ¶¶ [0027]-[0028]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neuromorphic voice activation devices of van der Made, as modified by the synaptic weight update systems for neuromorphic ICs of Krishnamurthy, as modified by the low power active sensor circuits and related systems of Ma, to incorporate the teachings of Berthelsen to include a PDM decimation module configured to decimate audio samples from the PDM microphone to a baseband audio sampling rate for use in the sensor-processing system. The ultra-low power consumption of the A2I speech recognition system described in Ma allows for continuous operation “so that the possibility of missing a targeted event is reduced,” as recognized by Ma. (Ma, ¶ [0047]).

Regarding claim 8, the rejection of claim 7 is incorporated. van der Made 2, Krishnamurthy, Ma, and Berthelsen disclose all of the elements of the current invention as stated above. However, van der Made 2 and Krishnamurthy fail to expressly recite wherein the sensor-processing system is configured as a keyword spotter; and wherein the features are one or more signals in a time domain, a frequency domain, or both the time and frequency domains characteristic of keywords the one or more neural networks are trained to recognize.
Ma teaches “active sensor circuits that operate on low power and at a low duty cycle.” (Ma, ¶ [0001]). Regarding claim 7, Ma teaches wherein the sensor-processing system is configured as a keyword spotter (“The extracted A2I sparse sound parameter information is processed 1620 using the digital classification portion to identify... words or phrases”; Ma, ¶¶ [0125]); and wherein the features are one or more signals in a time domain, a frequency domain, or both the time and frequency domains characteristic of keywords the one or more neural networks are trained to recognize (“Sparse sound parameters may also include time frame based differential zero crossing rates...[where] a differential ZC rate may be extracted...[by] determining a difference in ZC rate between adjacent sound frames (time-domain), determining ZC rate difference by using different threshold voltage instead of only one reference threshold (amplitude-domain); determining ZC rate difference by using different sampling clock frequencies (frequency-domain), for example. These ZC rate difference may be used individually or be combined for pattern recognition.”; Ma, ¶¶ [0121]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neuromorphic voice activation devices of van der Made, as modified by the synaptic weight update systems for neuromorphic ICs of Krishnamurthy, as modified by the low power active sensor circuits and related systems of Ma, and as modified by the acoustic activity detection (AAD) and voice activity detection (VAD) systems of Berthelsen, to further incorporate the teachings of Ma to include wherein the sensor-processing system is configured as a keyword spotter; and wherein the features are one or more signals in a time domain, a frequency domain, or both the time and frequency domains characteristic of keywords the one or more neural networks are trained to recognize. The ultra-low power consumption of the A2I speech recognition system described in Ma allows for continuous operation “so that the possibility of missing a targeted event is reduced,” as recognized by Ma. (Ma, ¶ [0047]). 

Claim(s) 9-12, 16-18, and 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Ma in view of Berthelsen.

Regarding claim 9, Ma discloses a method of conditional neural network operation in a sensor-processing system upon detection of a credible signal, comprising (“analog-to-information (A2I) operation of a sound recognition system 400 that operates on sparse information 424 extracted directly from an analog input signal,” where the recognition logic “may implement one or more types of known pattern recognition techniques, such as a Neural Network,”; Ma, ¶¶ [0046], [0042]): operating a pulse-density modulation (“PDM”) microphone, a PDM decimation module, a time domain-processing module, and a frequency domain-processing module, (The A2I system may use a digital microphone where “its output may be a digital pulse density modulated (PDM) stream that has to be filtered to get the final decimated digital output” thus, operating a pulse-density modulation (“PDM”) microphone and a PDM decimation module. Further, “the sparse A2I sound parameter features... [can include] determining a difference in ZC rate between adjacent sound frames (time-domain)... [and] determining ZC rate difference by using different sampling clock frequencies (frequency-domain), for example”; Ma, ¶¶ [0115], [0121]) wherein the PDM microphone may be operated in a lower-frequency mode to conserve power (The “analog feature extraction circuitry may operate at a low sampling rate” such as “...at a rate as slow as 50 Hz, much lower than the input signal Nyquist rate (typically 40 KHz for 20 KHz sound bandwidth)...[so that] extreme low power operation may be accomplished for the AFE and ADC design” and “low power analog feature extraction circuitry may be completely analog, or may be a mix of analog and low power digital circuitry, for example.” and “a digital MIC... output may be a digital pulse density modulated (PDM) stream”; Ma, ¶¶ [0115], [0120], [0046])… wherein operating the time domain-processing module and the frequency domain- processing module includes identifying one or more signals of the audio sample in a time domain or a frequency domain if the one or more signals are present (Discloses using the ZC rate difference of “the sparse A2I sound parameter features...from the entire analog signal {one or more signals of an audio sample} or from various filtered bands of the analog signal” where “ZC rate difference may be used individually or be combined {...in a frequency domain or in a time domain} for pattern recognition {...identifying one or more signals of an audio sample...}”; Ma, ¶¶ [0121]); determining whether the one or more signals represents speech in the frequency domain of the audio sample (“high resolution ADC extract the features in the frequency domain” for “Voice command recognition… [and] automatic speech recognition”; Ma, ¶¶ [0031]); and powering on and operating the neural network to determine if the one or more signals includes a keyword or a portion thereof, without adding a user-noticeable load on a device (“When a likely match between the truncated portion of the sound parameter information and the truncated signature database exceeds a threshold value 1614, then an event trigger (e-trigger) signal may be asserted 1618 to awaken and trigger digital classification logic.” where in response to the trigger signal, “the extracted A2I sparse sound parameter information is processed 1620 using the digital classification portion to identify expected sounds or speech contained in the analog signal”; Ma, ¶¶ [0123], [0125]). However, Ma fails to expressly recite wherein the PDM decimation module operates in the lower-frequency mode to decimate an audio sample from the PDM microphone to a baseband audio sampling rate.
The relevance of Berthelsen is recited above with relation to claim 7. Regarding claim 9, Berthelsen teaches wherein the PDM decimation module operates in the lower-frequency mode to decimate an audio sample from the PDM microphone to a baseband audio sampling rate (“The converter 106 converts the PDM signals into pulse code modulation (PCM) signals, where the PCM signal is a multi-bit signal filtered to eliminate aliasing noise and decimated to an appropriate sampling frequency to maintain the bandwidth of interest, e.g. a speech signal at 16 kHz {...to a baseband audio sampling rate} and 16 bits with a bandwidth of 8 kHz in accordance with the Nyquist theorem”; Berthelsen, ¶¶ [0027]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the low power active sensor circuits of Ma to incorporate the teachings of Berthelsen to include wherein the PDM decimation module operates in the lower-frequency mode to decimate an audio sample from the PDM microphone to a baseband audio sampling rate. “Spike timing dependent plasticity (STDP) updates synaptic weights… based on when, in relation to neuron activation (e.g., an outbound spike) an incoming spike is received” where “the corresponding synapse weight is modified to cause a future spike at the synapse to be less likely to cause a subsequent outbound spike” which can “dampen noise… while reinforcing pattern participants,” as recognized by Krishnamurthy. (Krishnamurthy, ¶ [0003]).

Regarding claim 10, the rejection of claim 9 is incorporated. Ma further discloses further comprising: pulling the audio sample from a sample holding tank to either (“AFE 520 may buffer an initial truncated set of several frames of sound features in buffer 523”; Ma, ¶¶ [0060]): confirm the one or more signals includes a keyword; or process the audio sample via an alternative method (The system can pull “several frames of sound features in buffer 523 and do a pre-screen by itself using feature pre-screen”; Ma, ¶¶ [0060]).

Regarding claim 11, Ma discloses A method of conditional neural network operation in a sensor- processing system upon detection of a credible keyword, comprising (“analog-to-information (A2I) operation of a sound recognition system 400 that operates on sparse information 424 extracted directly from an analog input signal,” where the recognition logic “may implement one or more types of known pattern recognition techniques, such as a Neural Network,”; Ma, ¶¶ [0046], [0042]): operating a pulse-density modulation (“PDM”) microphone, a PDM decimation module, a time domain-processing module, and a frequency domain-processing module, (The A2I system may use a digital microphone where “its output may be a digital pulse density modulated (PDM) stream that has to be filtered to get the final decimated digital output” thus, operating a pulse-density modulation (“PDM”) microphone and a PDM decimation module. Further, “the sparse A2I sound parameter features... [can include] determining a difference in ZC rate between adjacent sound frames (time-domain)... [and] determining ZC rate difference by using different sampling clock frequencies (frequency-domain), for example”; Ma, ¶¶ [0115], [0121]) wherein the PDM microphone may be operated in a lower-frequency mode to conserve power (The “analog feature extraction circuitry may operate at a low sampling rate” such as “...at a rate as slow as 50 Hz, much lower than the input signal Nyquist rate (typically 40 KHz for 20 KHz sound bandwidth)...[so that] extreme low power operation may be accomplished for the AFE and ADC design” and “low power analog feature extraction circuitry may be completely analog, or may be a mix of analog and low power digital circuitry, for example.” and “a digital MIC... output may be a digital pulse density modulated (PDM) stream”; Ma, ¶¶ [0115], [0120], [0046])… wherein operating the time domain-processing module and the frequency domain- processing module includes identifying one or more signals of the audio sample in a time domain or a frequency domain if the one or more signals are present (Discloses using the ZC rate difference of “the sparse A2I sound parameter features...from the entire analog signal {one or more signals of an audio sample} or from various filtered bands of the analog signal” where “ZC rate difference may be used individually or be combined {...in a frequency domain or in a time domain} for pattern recognition {...identifying one or more signals of an audio sample...}”; Ma, ¶¶ [0121]); powering on and operating a lower-powered secondary neural network if the one or more signals are present to determine if the one or more signals includes a keyword (“When a likely match between the truncated portion of the sound parameter information and the truncated signature database exceeds a threshold value 1614, then an event trigger (e-trigger) signal may be asserted 1618 to awaken and trigger digital classification logic.” where in response to the trigger signal, “the extracted A2I sparse sound parameter information is processed 1620 using the digital classification portion to identify expected sounds or speech contained in the analog signal”; Ma, ¶¶ [0123], [0125]); and powering on and operating a larger, higher-powered primary neural network if the one or more signals include a keyword or a portion of the keyword, (“The extracted A2I sparse sound parameter information is processed 1620 using the digital classification portion to identify expected sounds or speech contained in the analog signal...by comparing them to a local sound signature database of whole words or phrases using a standard pattern recognition classifier, such as: Neural Network.” Further, the system is configured to, “when a command word or phrase is accepted 1626, additional portions of the mobile or stationary system may be powered on to respond to the recognized command word,” where responding to the recognized command word is a more complex operation (“the most power hungry block,” thus larger and higher powered) than classification based on pattern recognition (the “second most power hungry block”).; Ma, ¶¶ [0125], [0127], [0062]) wherein the primary neural network confirms the one or more signals includes a keyword or a portion of the keyword, without adding a user-noticeable load on a device (“When a classification score exceeds a threshold value 1622, then the spoken word or phrase is accepted 1626,”; Ma, ¶¶ [0126]).. However, Ma fails to expressly recite wherein the PDM decimation module operates in the lower-frequency mode to decimate an audio sample from the PDM microphone to a baseband audio sampling rate.
The relevance of Berthelsen is recited above with relation to claim 7. Regarding claim 11, Berthelsen teaches wherein the PDM decimation module operates in the lower-frequency mode to decimate an audio sample from the PDM microphone to a baseband audio sampling rate (“The converter 106 converts the PDM signals into pulse code modulation (PCM) signals, where the PCM signal is a multi-bit signal filtered to eliminate aliasing noise and decimated to an appropriate sampling frequency to maintain the bandwidth of interest, e.g. a speech signal at 16 kHz {...to a baseband audio sampling rate} and 16 bits with a bandwidth of 8 kHz in accordance with the Nyquist theorem”; Berthelsen, ¶¶ [0027]);.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the low power active sensor circuits of Ma to incorporate the teachings of Berthelsen to include wherein the PDM decimation module operates in the lower-frequency mode to decimate an audio sample from the PDM microphone to a baseband audio sampling rate. “Spike timing dependent plasticity (STDP) updates synaptic weights… based on when, in relation to neuron activation (e.g., an outbound spike) an incoming spike is received” where “the corresponding synapse weight is modified to cause a future spike at the synapse to be less likely to cause a subsequent outbound spike” which can “dampen noise… while reinforcing pattern participants,” as recognized by Krishnamurthy. (Krishnamurthy, ¶ [0003]).

Regarding claim 12, the rejection of claim 11 is incorporated. Ma further discloses further comprising: pulling the audio sample from a sample holding tank to either (“AFE 520 may buffer an initial truncated set of several frames of sound features in buffer 523”; Ma, ¶¶ [0060]): confirm the one or more signals includes a keyword; or process the audio sample via an alternative method (The system can pull “several frames of sound features in buffer 523 and do a pre-screen by itself using feature pre-screen”; Ma, ¶¶ [0060]).

Regarding claim 16, Ma discloses A method of microphone-mode switching for a sensor-processing system, comprising (“analog-to-information (A2I) operation of a sound recognition system 400 that operates on sparse information 424 extracted directly from an analog input signal,” where the recognition logic “may implement one or more types of known pattern recognition techniques, such as a Neural Network,”; Ma, ¶¶ [0046], [0053]): operating a pulse-density modulation (“PDM”) microphone in a lower-frequency mode to conserve power (The “analog feature extraction circuitry may operate at a low sampling rate” such as “...at a rate as slow as 50 Hz, much lower than the input signal Nyquist rate (typically 40 KHz for 20 KHz sound bandwidth)...[so that] extreme low power operation may be accomplished for the AFE and ADC design” and “low power analog feature extraction circuitry may be completely analog, or may be a mix of analog and low power digital circuitry, for example.” and “a digital MIC... output may be a digital pulse density modulated (PDM) stream”; Ma, ¶¶ [0115], [0120], [0046]); operating a time domain-processing module and a frequency domain-processing module (The A2I operation performing “Frame based zero-crossing (ZC) count” including “determining a difference in ZC rate between adjacent sound frames (time-domain)” and “determining ZC rate difference by using different sampling clock frequencies (frequency-domain)”; Ma, ¶¶ [0071], [0121]), the operations including: extracting features from an audio sample (A2I operation includes “the analog feature extraction circuitry may contain multiple channels of filters, zero crossing detectors, etc. that are configured to extract 1610 sparse A2I sound parameter information” from an input audio sample; Ma, ¶¶ [0071], [0073]); determining if one or more signals are present in a time domain or a frequency domain (describes “determining a difference in ZC rate between adjacent sound frames (time-domain), determining ZC rate difference by using different threshold voltage instead of only one reference threshold (amplitude-domain); determining ZC rate difference by using different sampling clock frequencies (frequency-domain)” for the input audio sample; Ma, ¶¶ [0121]); operating the PDM microphone in a higher-frequency mode for better signal-to-noise ratio if the one or more signals are present (Describes operating “a digital MIC…[having] a digital pulse density modulated (PDM) stream” where “when a command word or phrase is accepted 1626, additional portions of the mobile or stationary system may be powered on to respond to the recognized command word,” and “If the A2I logic detects a pattern that might be an expected command word or phrase, it may then assert an event trigger to awaken a next stage of logic that is equipped to perform full sound or speech recognition using a long sequence {thus, all frames, or a higher frequency than the sparse analysis} of the A2I sound features.”; Ma, ¶¶ [0115], [0106]); and operating a PDM decimation module in accordance with either the lower-frequency mode or the higher-frequency mode to format the audio sample for use in a sensor-processing system, (“the ΣΔ converter has two—the input sampling rate (fS) and the output data rate (fD). The ratio of these two rates is the decimation ratio” thus the decimation ratio is operated in accordance with the sampling rate {either the lower frequency mode or the higher frequency mode}; Ma, ¶¶ [0051]). However, Ma fails to expressly recite wherein operating the PDM decimation module in the lower-frequency mode decimates an audio sample from the PDM microphone to a baseband audio sampling rate.
The relevance of Berthelsen is recited above with relation to claim 7. Regarding claim 16, Berthelsen teaches wherein operating the PDM decimation module in the lower-frequency mode decimates an audio sample from the PDM microphone to a baseband audio sampling rate (“The converter 106 converts the PDM signals into pulse code modulation (PCM) signals, where the PCM signal is a multi-bit signal filtered to eliminate aliasing noise and decimated to an appropriate sampling frequency to maintain the bandwidth of interest, e.g. a speech signal at 16 kHz {...to a baseband audio sampling rate} and 16 bits with a bandwidth of 8 kHz in accordance with the Nyquist theorem”; Berthelsen, ¶¶ [0027]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the low power active sensor circuits of Ma to incorporate the teachings of Berthelsen to include wherein operating the PDM decimation module in the lower-frequency mode decimates an audio sample from the PDM microphone to a baseband audio sampling rate. “Spike timing dependent plasticity (STDP) updates synaptic weights… based on when, in relation to neuron activation (e.g., an outbound spike) an incoming spike is received” where “the corresponding synapse weight is modified to cause a future spike at the synapse to be less likely to cause a subsequent outbound spike” which can “dampen noise… while reinforcing pattern participants,” as recognized by Krishnamurthy. (Krishnamurthy, ¶ [0003]).

Regarding claim 17, the rejection of claim 16 is incorporated. Ma further discloses further comprising: powering on and operating a neural network (discloses a “pattern recognition classifier...” can be a “Neural Network”; Ma, ¶¶ [0084]) to determine if the features extracted from the audio sample include one or more keywords (the pattern recognition classifier as a neural network being “to select the most likely command word signature from a database of word and phrase signatures that has been developed using known training techniques,” where “an attempt is made to match {determine if the one or more features...} a pattern to features {are characteristic of...} extracted from frame 1 to frame 50 for a one second pattern,”; Ma, ¶¶ [0087]-[0089]).

Regarding claim 18, the rejection of claim 17 is incorporated. Ma further discloses further comprising: pulling the audio sample from a sample holding tank to either (“AFE 520 may buffer an initial truncated set of several frames of sound features in buffer 523”; Ma, ¶¶ [0060]): confirm the features extracted from the audio sample include one or more keywords (The system can pull “several frames of sound features in buffer 523 and do a pre-screen by itself using feature pre-screen”; Ma, ¶¶ [0060]).

Regarding claim 20, Ma discloses A method for a sample holding tank of a sensor-processing system, comprising (The buffer 523; Ma, ¶¶ [0060]): operating a pulse-density modulation (“PDM”) microphone and a PDM decimation module to format an audio sample for use in the sensor-processing system (The AFE may comprise a MIC, where “for a digital MIC, its output may be a digital pulse density modulated (PDM) stream {operating a pulse-density modulation (“PDM”) microphone...} that has to be filtered to get the final decimated digital output {and a PDM decimation module}, which is digitized raw data of input sound {to format an audio sample...}.” for use in the A2I system {...for use in the sensor processing system}.; Ma, ¶¶ [0115]); sending the audio sample to both the holding tank and one or more sample-processing modules (“AFE 520 may buffer an initial truncated set of several frames of sound features in buffer 523”; Ma, ¶¶ [0060]); operating a time domain-processing module and a frequency domain-processing module to extract features from the audio sample (Discloses using the ZC rate difference of “the sparse A2I sound parameter features...from the entire analog signal {one or more features of an audio sample} or from various filtered bands of the analog signal” where “ZC rate difference may be used individually or be combined {...in a frequency domain or in a time domain} for pattern recognition”; Ma, ¶¶ [0121]); operating a neural network to determine if the features extracted from the audio sample include one or more keywords (“When a likely match between the truncated portion of the sound parameter information and the truncated signature database exceeds a threshold value 1614, then an event trigger (e-trigger) signal may be asserted 1618 to awaken and trigger digital classification logic” and “The extracted A2I sparse sound parameter information is processed 1620 using the digital classification portion to identify expected sounds or speech contained in the analog signal after the trigger signal is generated.” and where the classification logic “may implement one or more types of known pattern recognition techniques, such as a Neural Network,”; Ma, ¶¶ [0123], [0125], [0053]); pulling the audio sample from the sample holding tank and sending the audio sample to the one or more sample-processing modules for additional but different sample processing to confirm the features extracted from the audio sample include the one or more keywords (The system can pull “several frames of sound features in buffer 523 and do a pre-screen by itself using feature pre-screen”; Ma, ¶¶ [0060]), and wherein the PDM microphone may be operated in a lower-frequency mode to conserve power (The “analog feature extraction circuitry may operate at a low sampling rate” such as “...at a rate as slow as 50 Hz, much lower than the input signal Nyquist rate (typically 40 KHz for 20 KHz sound bandwidth)...[so that] extreme low power operation may be accomplished for the AFE and ADC design” and “low power analog feature extraction circuitry may be completely analog, or may be a mix of analog and low power digital circuitry, for example.” and “a digital MIC... output may be a digital pulse density modulated (PDM) stream”; Ma, ¶¶ [0115], [0120], [0046]). However, Ma fails to expressly recite wherein the PDM decimation module operates in the lower-frequency mode to decimate an audio sample from the PDM microphone to a baseband audio sampling rate.
The relevance of Berthelsen is recited above with relation to claim 7. Regarding claim 20, Berthelsen teaches wherein the PDM decimation module operates in the lower-frequency mode to decimate an audio sample from the PDM microphone to a baseband audio sampling rate (“The converter 106 converts the PDM signals into pulse code modulation (PCM) signals, where the PCM signal is a multi-bit signal filtered to eliminate aliasing noise and decimated to an appropriate sampling frequency to maintain the bandwidth of interest, e.g. a speech signal at 16 kHz {...to a baseband audio sampling rate} and 16 bits with a bandwidth of 8 kHz in accordance with the Nyquist theorem”; Berthelsen, ¶¶ [0027]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the low power active sensor circuits of Ma to incorporate the teachings of Berthelsen to include wherein the PDM decimation module operates in the lower-frequency mode to decimate an audio sample from the PDM microphone to a baseband audio sampling rate. “Spike timing dependent plasticity (STDP) updates synaptic weights… based on when, in relation to neuron activation (e.g., an outbound spike) an incoming spike is received” where “the corresponding synapse weight is modified to cause a future spike at the synapse to be less likely to cause a subsequent outbound spike” which can “dampen noise… while reinforcing pattern participants,” as recognized by Krishnamurthy. (Krishnamurthy, ¶ [0003]).

Claim 19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Ma in view of Krishnamurthy and Roberts.

Regarding claim 19, Ma discloses A method of speaker identification for a sensor-processing system, comprising: (“analog-to-information (A2I) operation of a sound recognition system 400 that operates on sparse information 424 extracted directly from an analog input signal,” where the recognition logic “may implement one or more types of known pattern recognition techniques, such as a Neural Network”; Ma, ¶¶ [0046], [0042]) operating a pulse-density modulation (“PDM”) microphone, a PDM decimation module, a time domain-processing module, and a frequency domain-processing module, (The A2I system may use a digital microphone where “its output may be a digital pulse density modulated (PDM) stream that has to be filtered to get the final decimated digital output” thus, operating a pulse-density modulation (“PDM”) microphone and a PDM decimation module. Further, “the sparse A2I sound parameter features... [can include] determining a difference in ZC rate between adjacent sound frames (time-domain)... [and] determining ZC rate difference by using different sampling clock frequencies (frequency-domain), for example”; Ma, ¶¶ [0115], [0121]) wherein operating the time domain-processing module and the frequency domain-processing module includes extracting one or more features of an audio sample (Discloses using the ZC rate difference of “the sparse A2I sound parameter features...from the entire analog signal {one or more features of an audio sample} or from various filtered bands of the analog signal” where “ZC rate difference may be used individually or be combined {...in a frequency domain or in a time domain} for pattern recognition”; Ma, ¶¶ [0121]); and powering on and operating a neural network to determine if the one or more features are characteristic of an assigned speaker, (“an attempt is made to match {determine if the one or more features...} a pattern to features {are characteristic of...} extracted from frame 1 to frame 50 for a one second pattern,” where “the technique may be configured to be speaker independent or speaker dependent {...of an assigned speaker}” and where the “pattern recognition classifier...” can be a “Neural Network”; Ma, ¶¶ [0084], [0088]-[0089]) wherein the sensor-processing system is configured to continue extracting features from audio samples and operating the neural network to identify keywords... [in response to an event trigger] (“When a likely match between the truncated portion of the sound parameter information and the truncated signature database exceeds a threshold value 1614, then an event trigger (e-trigger) signal may be asserted 1618 to awaken and trigger digital classification logic” and “The extracted A2I sparse sound parameter information is processed 1620 using the digital classification portion to identify expected sounds or speech contained in the analog signal after the trigger signal is generated.”; Ma, ¶¶ [0123], [0125]). However, Ma fails to expressly recite wherein the sensor-processing system is configured to … [provide an event trigger] if a speaker is identified as the assigned speaker; [and] wherein the PDM decimation module operates in the lower-frequency mode to decimate an audio sample from the PDM microphone to a baseband audio sampling rate.
Roberts teaches “methods and apparatus for authenticating the voice of a user of an electronic device.” (Roberts, ¶ [0001]). Regarding claim 19, Roberts teaches wherein the sensor-processing system is configured to … [provide an event trigger] if a speaker is identified as the assigned speaker (“the authentication module 160 receives the [voice] biometric data, carries out the biometric authentication algorithms, and determines whether or not biometric data of the user corresponds to the biometric data of an authorized user of the device 110. If it does, a positive authentication result is generated and the method proceeds to step 312 in which the restricted operation is permitted.”; Roberts, ¶¶ [0107],[0108]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the low power active sensor circuits of Ma to incorporate the teachings of Roberts to include wherein the sensor-processing system is configured to … [provide an event trigger] if a speaker is identified as the assigned speaker. The voice biometric systems of Roberts can prevent unauthorized access to mobile platforms thus maintaining security while “improv[ing] user experience,” as recognized by Roberts. (Roberts, ¶ [0003], [0005]-[0006]). However, Ma and Roberts fail to expressly recite wherein the PDM decimation module operates in the lower-frequency mode to decimate an audio sample from the PDM microphone to a baseband audio sampling rate.
The relevance of Berthelsen is recited above with relation to claim 7. Regarding claim 19, Berthelsen teaches wherein the PDM decimation module operates in the lower-frequency mode to decimate an audio sample from the PDM microphone to a baseband audio sampling rate (“The converter 106 converts the PDM signals into pulse code modulation (PCM) signals, where the PCM signal is a multi-bit signal filtered to eliminate aliasing noise and decimated to an appropriate sampling frequency to maintain the bandwidth of interest, e.g. a speech signal at 16 kHz {...to a baseband audio sampling rate} and 16 bits with a bandwidth of 8 kHz in accordance with the Nyquist theorem”; Berthelsen, ¶¶ [0027]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the low power active sensor circuits of Ma , as modified by the voice authentication systems of Roberts, to incorporate the teachings of Berthelsen to include wherein the PDM decimation module operates in the lower-frequency mode to decimate an audio sample from the PDM microphone to a baseband audio sampling rate. “Spike timing dependent plasticity (STDP) updates synaptic weights… based on when, in relation to neuron activation (e.g., an outbound spike) an incoming spike is received” where “the corresponding synapse weight is modified to cause a future spike at the synapse to be less likely to cause a subsequent outbound spike” which can “dampen noise… while reinforcing pattern participants,” as recognized by Krishnamurthy. (Krishnamurthy, ¶ [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buibas et al. (U.S. Pat. App. Pub. No. 2014/0089232) describes neuromorphic ICs as incorporated into an intuitive robotic device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
10/20/2022